COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00252-CV


Joseph & Debra Domino                      §   From the 48th District Court

                                           §   of Tarrant County (048-262694-12)

v.                                         §   July 24, 2014

                                           §   Clerical error corrected March 30,
                                               2015
Allmand & Lee, PLLC, Chris Lee,
and Weldon R. Allmand                      §   Opinion by Justice McCoy



                               CORRECTED JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Terrie Livingston________________
                                          Chief Justice Terrie Livingston